             Case 20-11785-CSS           Doc 229-1      Filed 07/28/20     Page 1 of 2




                                   CERTIFICATE OF SERVICE

        I, Elihu E. Allinson, III, hereby certify that on the 28th day of July 2020, a copy of the

Limited Objection ofLandlords, Asheville Retail Associates LLC and Palm Beach Outlets L LLC,

to Motion of Debtors for Entry of Orders (IJ Approving (AJ Bidding Procedures, (BJ Form and

Manner of Notice of Sale, Auction, and Sale Hearing, and (CJ Assumption and Assignment

Procedures, (II) Scheduling Auction and Sale Hearing, (Ill) Approving (AJ Sale of Substantially

All of Debtors' Assets Free and Clear of Liens, Claims, Interests, and Encumbrances, and (BJ

Assumption and Assignment of Executory Contracts and Unexpired Leases, and (IV) Granting

Related Reliefwas electronically filed and served via CM/ECF on all parties requesting electronic

notification in this case and via electronic mail, except as indicated to the following parties:

 First Class U.S. Mail:                               Via Electronic Mail:

 The Debtors                                          The US. Trustee

 Rachel Barnett, Esq.                                 Richard Schepacarter, Esq.
 Brooks Brothers Group, Inc.                          Office of the U.S. Trustee
 346 Madison A venue                                  844 King Street, Suite 2207, Lockbox 35
 New York, New York 10017                             Wilmington, Delaware 19801
                                                      ricbard.s bepacart -r@usdo j.gov

 Proposed Counsel for the Debtors

 Via Electronic Mail:                                 Via Electronic Mail:

Garrett Fail, Esq.                                    Mark. D. Collins, Esq.
David J. Cohen, Esq.                                  Zachary I. Shapiro, Esq.
Weil, Gotshal & Manges LLP                            Richards, Layton & Finger, P.A.
767 Fifth Avenue                                      One Rodney Square
New York, NY 10053                                    920 N. King Street
garrettJa i_l@weil. corn                              Wilmington, Delaware 19801
david j.coben@weil.com                                coUins@RLF.c m
                                                      shap iro@RLf. om
            Case 20-11785-CSS        Doc 229-1    Filed 07/28/20      Page 2 of 2



 Counsel for the Stalking Horse Bidder           Counsel to the Prepetition ABL Agent

 Via Electronic Mail:                            Via Electronic Mail:

 Kelley A. Comish, Esq.
 Edward T. Ackerman, Esq.
 Brian Bolin, Esq.
 Jeffrey L. Stricker, Esq.
 Paul, Weiss, Ritkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
 New York, NY 10019                                                       m
 K 'ornish@paulweiss.com
 EAckennan@pau1weiss. com
 BBolin@pau lw iss.com
 JStri k r@paulweiss.eom


July 28, 2020                                     Isl E.E. Allinson III
Date                                             Elihu E. Allinson, III




                                            2
